Title: 20th.
From: Adams, John Quincy
To: 


       I tarried at home this forenoon, in order to write a Letter to my Sister. In the afternoon I attended at meeting. Went up to Mr. Cranch’s after meeting and pass’d an hour there. I took my leave of them, and went home to prepare for returning to Newbury-Port. I know not that I ever left Braintree with so much regret. I have past my time most agreeably here these five weeks, and have had almost all my nearest connexions and dearest friends about me: but otherwise, almost all the Time has been lost to me, and I must return to those pursuits which are to be the support of my future Life. In the winter I hope, to spend some weeks here, and then I shall endeavour to join the utile dulci.
      